Campbell, J.,
delivered the opinion of the court.
If it be true that § 18, art. xii, of the constitution, operates to annul all sales of land by virtue of decrees of courts, where the *402lauds are not divided into tracts not to exceed one hundred and sixty acres, it is certain that § 2693 of the code is as broad and comprehensive as to the sales it embraces as the constitutional provision referred to, and applies its beneficent cure to sales without regard to what makes them void.
. The argument that good faith is not predicable of a sale made in disregard of the constitutional requirement is not sound, for in this respect there is no difference between a sale avoided by a disregard of the constitution and one made void by want of conformity to a cqnstitutional law. The latter is as obligatory as the former. The only difference is that the constitution cannot be abrogated by the legislature, while a law may be, but as long as a statute is unrepealed it is as binding as the fundamental law.

Affirmed.